In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-16-00395-CR


                             VERONICA VALDEZ, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 108th District Court
                                     Potter County, Texas
              Trial Court No. 66,566-E, Honorable Douglas Woodburn, Presiding

                                      November 7, 2016

                              MEMORANDUM OPINION
                    Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Pending before this court is a motion to dismiss the appeal signed by both appellant,

Veronica Valdez, and her attorney. Without passing on the merits of the case, we grant the

motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the

appeal. Having dismissed the appeal at appellant=s request, no motion for rehearing will be

entertained, and our mandate will issue forthwith.

                                                           Per Curiam


Do not publish.